Citation Nr: 1725221	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-25 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disease, to include emphysema, chronic obstructive pulmonary disease (COPD), or asthma; claimed as due to scar tissue in the lungs as a residual of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1955 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the appeal was perfected from a March 2013 rating decision, the prior denials with notice to the Veteran in January 2004 and May 2007 did not become final.  Thus, the Veteran's February 2003 claim remained pending.

In December 2015 and December 2016, the Board remanded this appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Previously, the Board remanded the Veteran's appeal in December 2015 in order to attempt to obtain service treatment records (STRs), including both inpatient and outpatient records.  The Board directed the AOJ to request copies of any inpatient, clinical, or hospitalization records from (1) the Sampson Air Force Base (AFB) in New York dating from January 1955 to April 1955, (2) the Palm Beach AFB in Florida dating from May 1955 to July 1955, and (3) the Tinker AFB in Oklahoma dating from May 1955 to July 1955.  If none were found, the AOJ was asked to conduct a search for alternate records, including sick or morning reports, for the same time period.

In February 2016, the AOJ submitted a Personnel Information Exchange System (PIES) request, using Code C01-V, for inpatient records from (1) the Sampson AFB dating from January 1955 to December 1955, (2) the Palm Beach AFB dating from May 1955 to July 1955, and (3) the Tinker AFB dating from May 1955 to July 1955.  Later in February 2016, the AOJ received a PIES response indicating that the requested records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC) and directing the AOJ to submit another PIES request using Code "M05 (GRP, SQD, WING)."  In May 2016, the AOJ undertook this development.  In June 2016, the AOJ received a PIES response indicating that the request could not be completed and that "complete unit" information was needed.  In July 2016, the AOJ sent a letter to the Veteran informing him that it was unable to secure any service treatment records, but did not ask him to provide any unit information that would have been necessary to complete a valid M05-V request.  Nevertheless, in August 2016, the Veteran provided additional information concerning his in-service treatment for pneumonia in 1955, including that these records should be included with "1707 Squadron records."

The AOJ's May 2016 PIES contacted limited the request for some records to the period from April 2, 1955 and May 2, 1955, and did not make any request for records from Tinker AFB.  

In the December 2016 remand, the Board directed the AOJ to obtain further medical opinion.  In January 2017, the examiner who conducted the February 2016 VA examination provided additional opinion, but did not specifically address the relationship between the currently diagnosed asthma, and events in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the additional information needed to submit a complete M05-V PIES request, including identifying his unit or units of assignment while stationed in New York and Florida as well as his United States Air Force Group, Squadron, and Wing.  

Also, specifically ask the Veteran whether he was assigned to the 1707th Air Police Squadron, MATS (noted as his last duty assignment on his DD Form 214) in 1955.

2.  After completing the above, request copies from the storage facility for Tinker Air Force Base (AFB) of any inpatient, clinical, or hospitalization records, to include any X-rays or other diagnostic study results, for the Veteran for treatment at the Palm Beach AFB from May through July 1955.  If no such records are available, a search should be made for alternate records, to include sick or morning reports.

Also, request copies of any records of treatment for pneumonia during the Veteran's period of service at Sampson AFB, or from January to April 1955.  If no such records are available, a search should be made for alternate records, to include sick or morning reports.

3.  After completing the above, obtain an addendum opinion from the January 2017 VA examiner to determine whether asthma is the result of a disease or injury in service.  If the January 2017 VA examiner is not available, obtain the requested opinion from an appropriate medical professional. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the claims file and respond to the following: 

Is it at least as likely as not (probability of 50 percent or more) that asthma had its onset during or is otherwise related to the Veteran's service, to include as based on his reported treatment for pneumonia from January to July 1955?  

The examiner should
a) specifically opine as to whether the Veteran's reports of treatment and symptoms are consistent with the onset of the current asthma in service, and whether there is any medical reason for accepting or rejecting the Veteran's reports; and

b) address the Veteran's reports that his providers told him that (i) he had scarring of the lungs during service due to pneumonia in 1955, (ii) such scarring made his lungs weak, and (iii) his smoking history was only one of several contributing factors to his current disability.

If an opinion cannot be provided without speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

The examiner must provide reasons for all opinions offered.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

